                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

JULIO ARJONA GOMEZ                            :          DOCKET NO. 19-cv-01126
     REG. # 67176-004                                        SECTION P

VERSUS                                        :          JUDGE JAMES D. CAIN, JR.


JAMES MCHENRY, ET AL                          :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation (Rec. 7) of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable

law, and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this petition be DENIED

and DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 30th day of December, 2019.




                            __________________________________
                                    JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
